DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/7/2020 was considered and placed on the file of record by the examiner.
 
	

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a movement event simulator.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards a movement event simulator that transmits, to a computing agent, a new state with a reward indication based on the predicted performance.
The closest prior art, Itoh et al. (US 2019/0122233) and Taguchi (US 2012/0020518) show related systems.  The Itoh system receives historical data comprising: multiple physical actions taken in an experiment in a physical environment, wherein the experiment comprises a plurality of user-defined stages (see figure 6, figure 12, where Itoh discusses multiple iterations of probability calculations); and a recorded outcome, according to one or more user-defined performance indicators related to the plurality of user-defined stages, for each physical action of the multiple physical actions taken in the experiment (see figure 6, figure 12, figure 18, where Itoh discusses multiple iterations of probability calculations based on user input); generate, by a discrete event simulator, a computing representation of a simulated environment of the physical environment, the simulated environment comprising a plurality of processing stages (see figure 6, figure 12, figure 18, where Itoh discusses multiple iterations of probability calculations based on user input that selects parameters); obtain simulation data comprising: multiple simulated actions taken by the discrete event simulator in the simulated environment of the physical environment (see figure 6, figure 12, figure 18, para. 0058, where Itoh discusses multiple simulation actions based on selected parameters); and a predicted outcome, according to one or more user-defined performance indicators related to the plurality of processing stages, for each simulated action of the multiple simulated actions taken by the discrete event simulator (see figure 6, figure 12, figure 18, para. 0058, 0065, where Itoh discusses predicted value of a sales 
The Taguchi system validates, based on the historical data, accuracy of the discrete event simulator at predicting the recorded outcome in the experiment (see para. 0642, where Taguchi discusses validating the simulation results with actual person movement); and train a computing agent according to a sequential decision-making algorithm, by: providing, to the computing agent, a computer policy indicating instruction for the computing agent to take an action according to the sequential decision-making algorithm (see para. 0642, where Taguchi discusses training the system using historical movements).

However, Itoh and Taguchi fail to address: 
“…wherein the new state indicates a predicted result if a physical action is conducted in the physical environment according to the simulated action;
computing a predicted performance in the simulated environment associated with the new state; and
transmitting, to the computing agent, the new state with a reward indication based on the predicted performance.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663